Citation Nr: 9911852	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder variously diagnosed to include spastic colon, 
irritable bowel syndrome, and chronic constipation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD


C. Hancock, Associate Counsel


INTRODUCTION

The appellant had active service from June 1968 to June 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.


REMAND

The statement of the case was furnished to the appellant in 
February 1994.  Since that time, additional evidence has been 
submitted, which resulted a formal rating, dated in March 
1999, which again denied service connection for chronic 
constipation and irritable bowel syndrome.  However, the 
appellant has not been furnished a supplemental statement of 
the case.

In order to ensure the appellant's right of due process, the 
case is REMANDED for the following actions:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should furnish the appellant 
and his representative a supplemental 
statement of the case covering all 
pertinent evidence received since the 
issuance of the statement of the case per 
38 C.F.R. § 19.31 (1998).

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









